






FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT


WHEREAS, Amtech Systems, Inc. (the “Company”) and Fokko Pentinga (the
“Executive”) entered into an Employment Agreement dated June 29, 2012 (with all
subsequent amendments thereto, the “Agreement”); and


WHEREAS, the Company and the Executive desire to enter into this Fourth
Amendment to Employment Agreement (this “Fourth Amendment”) in order to (i)
increase the Executive’s base salary to US$407,000, or €343,055, per annum, (ii)
increase the amount of D&O liability insurance maintained by the Company for the
benefit of the Executive to $10,000,000, and (iii) modify the Executive’s annual
car allowance benefit to provide that the Company shall offer the Executive
either a leased automobile or an automobile allowance at a cost to the Company
of not more than €29,500 per annum.


NOW, THEREFORE, the parties agree to the following amendment to the Agreement,
to be effective as of the date set forth below, with all unmodified portions of
the Agreement to remain in full force and effect:


1.
The first sentence in Section 2 of the Agreement is hereby amended to read as
follows: “For services rendered to the Company during the term of this
Agreement, including services rendered as a Director of the Company or any of
its affiliates, the Company shall compensate the Executive with an annual base
salary of US$407,000, or €343,055, per annum, based on a six month average
exchange rate fixed one day before the effective date of this Agreement.”

2.
The antepenultimate sentence in Section 5 of the Agreement is hereby amended to
read as follows: “The Company shall also provide the Executive with a leased
automobile or an automobile allowance at a cost of not more than €29,500 per
annum.”

3.
In the first sentence of Section 15, the reference to “$1,000,000” shall be
replaced with “$10,000,000”.



IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
April 9, 2015.


AMTECH SYSTEMS, INC.


By: /s/ Bradley C. Anderson
Name: Bradley C. Anderson
Title:     Executive Vice President and
Chief Financial Officer






By: /s/ Fokko Pentinga
Name: Fokko Pentinga
Title: Executive


